Johnston, C. J.
(dissenting) : I am unable to concur in the judgment of affirmance. The evidence sufficiently shows that the collision and resulting liberation of the cattle from the car were due to the negligence of the railway company, and for any injury that can be said to be the proximate result of that negligence *195the company is responsible. The injury, however, was not inflicted when the cattle were liberated from the car, nor did it occur until a long time after the accident by which the cattle were released. In the four-hour period which elapsed between the time of the' accident and the injury of the plaintiff the cow had strayed away a considerable distance and had even been lying down, O’Connell, who had a riding horse, was asked by the agent of the company to drive this cow and other cattle to the stockyards, and if through his negligence in driving the cow an injury was inflicted the company may be held liable. The negligence charged and upon which the verdict rests is the improper switching of the trains which resulted in the collision. The collision, in my opinion, can not be regarded as the producing or proximate cause of the injury. A party is not liable for every consequence, near and remote, which may possibly result from negligence. It is only those which are the natural and probable consequénces of the negligent act and which should have been foreseen. The cow was run along the highway by O’Connell, and he says that when she got warmed up she became mad. She was a white-faced western cow, but plaintiff’s witnesses said that any cow is likely 'to show such a disposition when she is so chased and in that respect she acted like an ordinary cow. The fact that she became excited and ugly under such treatment is not the proximate result of the failure to turn the switch, and, judged by common experience and observation, the likelihood that any one would be struck by the cow while she was being- driven was not within reasonable anticipation and is not the natural and probable consequence of the collision. If an owner of a cow allowed her to escape because of an insufficient fence, and a neighbor in driving her home should run her and excite her and she should become ugly and. run against a person on the highway, could it be said that the injury was the natural and probable consequence of the defective fence and that it was a result that the owner should have foreseen? To *196my mind the injury to the plaintiff was not the natural or probable consequence of the collision. It was no more than a remote possibility that a cow so liberated would, while being chased by a horse about four hours later, run against and injure a person, and for such remote consequences there is no liability. There was another efficient and proximate cause of the injury, but whether the defendant was responsible for that cause has never been submitted to or determined by the jury. I am, therefore, of the opinion that the judgment should be reversed.
Porter, J., and West, J., concur in the foregoing dissent.